

114 S2331 IS: SCRA Rights Protection Act of 2015
U.S. Senate
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2331IN THE SENATE OF THE UNITED STATESNovember 19, 2015Mr. Reed (for himself and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend the Servicemembers Civil Relief Act to make invalid and unenforceable predispute
			 arbitration agreements with respect to controversies arising under
			 provisions of such Act and to preserve the rights of servicemembers to
			 bring class actions under such Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the SCRA Rights Protection Act of 2015. 2.Making predispute arbitration unenforceable with respect to controversies under Servicemembers Civil Relief Act (a)In generalSection 102 of the Servicemembers Civil Relief Act (50 U.S.C. App. 512) is amended by adding at the end the following new subsection:
				
 (d)Predispute arbitration unenforceableNotwithstanding any other provision of law, no predispute arbitration agreement shall be valid or enforceable against a servicemember, or a servicemember and the servicemember's spouse jointly, with respect to any controversy subject to a provision of this Act..
 (b)Conforming amendmentSection 107(a) of such Act (50 U.S.C. App. 517(a)) is amended, in the first sentence, by striking A servicemember and inserting Except as provided in section 102(d) and subject to the provisions of this section, a servicemember. (c)ApplicabilitySubsection (d) of section 102 of such Act, as added by subsection (a), shall apply with respect to controversies arising after the date of the enactment of this Act.
			3.Limitation on waiver of rights and protections under Servicemembers Civil Relief Act
 (a)In generalSection 107(a) of the Servicemembers Civil Relief Act (50 U.S.C. App. 517(a)) is amended— (1)in the second sentence, by inserting and if it is made after a specific dispute has arisen and the dispute is identified in the waiver after to which it applies; and
 (2)in the third sentence, by inserting and if it is made after a specific dispute has arisen and the dispute is identified in the waiver after period of military service. (b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to waivers made on or after the date of the enactment of this Act.
			4.Preservation of right to bring class action under Servicemembers Civil Relief Act
 (a)In generalSection 802(a) of the Servicemembers Civil Relief Act (50 U.S.C. App. 597a(a)) is amended— (1)in paragraph (1), by striking and at the end;
 (2)in paragraph (2), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new paragraph:
					
 (3)be a representative party on behalf of members of a class or be a member of a class, in accordance with the Federal Rules of Civil Procedure, notwithstanding any predispute agreement to the contrary..
 (b)ConstructionThe amendments made by subsection (a) shall not be construed to imply that a person aggrieved by a violation of such Act did not have a right to bring a civil action as a representative party on behalf of members of a class or be a member of a class in a civil action before the date of the enactment of this Act.